



COURT OF APPEAL FOR ONTARIO

CITATION: Williams v. Young, 2018 ONCA 611

DATE: 20180705

DOCKET: M49155 (C64314)

Feldman, Hourigan and Brown JJ.A.

BETWEEN

Shannon Williams

Applicant

(Respondent in Appeal)

and

Scott Young

Respondent

(Appellant in Appeal)

Benjamin Nielsen, for the moving party/respondent in
    appeal

Shawn Philbert, for the responding party/appellant in
    appeal

Heard and released orally: July 3,
    2018

ENDORSEMENT

[1]

This appeal is properly brought to the Divisional Court under s. 21.9.1
    of the
Courts of Justice Act
. The respondent moves to quash the appeal
    for lack of jurisdiction. The appellant asks that the appeal be transferred to
    the Divisional Court in Oshawa, and has undertaken to try to have the matter
    heard there in September 2018.

[2]

In our view, in light of (1) the complex appeal routes for appeals from
    child custody orders made in the Family Division; and (2) the appeal was
    perfected in a timely way, it is appropriate to transfer the appeal to the
    Divisional Court in anticipation that it will be heard in a timely way there.

[3]

The motion to quash is dismissed and the cross-motion is granted. Costs
    are awarded in the amount of $2,500, in the cause of the merits of the appeal
    in the Divisional Court.

K. Feldman J.A

C.W. Hourigan J.A.

David Brown J.A.


